Name: Council Decision of 9 June 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 2011-07-09

 9.7.2011 EN Official Journal of the European Union L 181/1 COUNCIL DECISION of 9 June 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (2011/405/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006, the Council adopted Regulation (EC) No 2027/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (1). (2) The Protocol setting out the fishing opportunities and the financial contribution provided for in the said Partnership Agreement is to expire on 31 August 2011. (3) The Union negotiated with the Republic of Cape Verde (hereinafter referred to as Cape Verde) a new Protocol providing EU vessels with fishing opportunities in the waters over which Cape Verde has sovereignty or jurisdiction in respect of fishing matters. (4) On conclusion of those negotiations, the new Protocol was initialled on 22 December 2010. (5) In order to allow EU vessels to carry out fishing activities, Article 15 of the new Protocol provides for it to be applied on a provisional basis as from 1 September 2011. (6) The new Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its formal conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force is hereby authorised on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion. Article 3 The Protocol shall apply on a provisional basis from 1 September 2011, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 9 June 2011. For the Council The President PINTÃ R S. (1) OJ L 414, 30.12.2006, p. 1.